Citation Nr: 0944088	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for right shoulder, 
recurrent subluxation, disability, currently rated as 30 
percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that the Veteran was scheduled for Travel 
Board hearing in September 2009, to which he failed to 
report.  Accordingly, the Board considers the Veteran's 
request for a hearing to be withdrawn.  See 38 C.F.R. 
§ 20.704 (9d), (e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service connected for right shoulder 
disability with an evaluation of 30 percent effective from 
July 2003.  In October 2005, the Veteran filed a claim for a 
higher evaluation.  The Board finds that additional 
development, to include a VA examination, is required in 
order to satisfy VA's duty to assist as set forth under the 
VCAA.

The Veteran was provided a VA examination in December 2005.  
At that time, it was noted that he had active range of motion 
of the right shoulder joint from 0 to 100 degrees of forward 
flexion, and abduction of 0 to approximately 90 degrees.  The 
examiner noted that the Veteran had no guarding on movement 
and no ankylosis of the joint.

In his substantive appeal, dated in October 2006, the Veteran 
averred that there are days "when I can't pick my arm up and 
it last (sic) a couple of days."  The Veteran's 
representative has requested that the Veteran be provided 
another VA examination as the Veteran's most recent VA 
examination is approximately four years old.  The Board notes 
that the "mere passage of time" does not render an old 
examination inadequate.  Palczewski v. Nicholson, 21 Vet. 
App. 174, 182 (2007).  However, in the present case, the 
Veteran's contention that his condition has worsened does 
provide a basis for a new examination.  A Veteran is entitled 
to a new VA examination to assess the current nature, extent, 
and severity of his disability where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997).

In a statement dated in May 2008, the Veteran states that he 
has degenerative arthritis of the entire arm and hand.  It is 
unclear from his statement whether he, or VA, should obtain 
his private medical records from W. Hospital and H.F. 
Hospital.  It is also unclear from his statement as to 
whether he was referring to records from these facilities 
which are already in the claims file, or more recent records.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a 
right shoulder disability.  After obtaining 
a completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, to include VA records, which are 
not already associated with the claims 
file.

2.  The Veteran should be afforded a VA 
examination to determine the current 
nature, extent, and severity of his right 
shoulder disability.  Range of motion 
testing should be performed with a 
goniometer, and the examiner should note 
such use in the report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


